DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a second gate structure including a second gate dielectric layer and a second gate metal layer on a second vertical fin, wherein the second gate dielectric layer is above an adjoining portion of the encapsulation layer, and wherein the first gate metal layer and the second gate metal layer are made of the same material (claim 1); an n-doped first bottom source/drain layer beneath the first vertical fin; a p-doped second bottom source/drain layer beneath the second vertical fin; and an n-doped top source/drain on the first vertical fin and a p-doped top source/drain on the second vertical fin (claim 10); a second gate structure including a second gate dielectric layer and a second gate metal layer on a second vertical fin, wherein the first and second gate metal layer are made of the same material, and the second gate metal layer of the second gate structure has an effective work function of about 4.9 eV (claim 16), while having the characteristics as recited in claims 1, 10 and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892